Citation Nr: 1544525	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  06-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 20 percent disabling prior to June 27, 2008.

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 40 percent disabling from June 27, 2008 to February 23, 2012, as 10 percent disabling from February 24, 2012 to February 10, 2015, and as 20 percent disabling since February 11.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the lower left extremity.

4.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral nerves, right lower extremity, popliteal nerve.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral nerve, left lower extremity, anterior crural nerve.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral nerves, right lower extremity, femoral nerve.

7.  Entitlement to an initial compensable disability evaluation for peripheral nerve, left lower extremity, obturator nerve.

8.  Entitlement to an initial compensable disability evaluation for peripheral nerve, right lower extremity, obturator nerve.

9.  Entitlement to an initial compensable disability evaluation for peripheral nerves, right lower extremity, external cutaneous nerve.

10.  Entitlement to an initial compensable disability evaluation for peripheral nerves, right lower extremity, ilio-inguinal nerve.

11.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

12.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity

13.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine prior to March 4, 2010.

14.  Entitlement to an evaluation in excess of 20 percent for partial rotator cuff tear of the right shoulder.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

16.  Entitlement to an effective date earlier than February 22, 2011, for the grant of service connection for migraine headaches.

17.  Entitlement to an effective date earlier than March 4, 2010, for the grant of service connection for left upper extremity radiculopathy.  

18.  Entitlement to an effective date earlier than March 4, 2010, for the grant of service connection for right upper extremity radiculopathy. 

19.  Entitlement to an effective date earlier than February 22, 2015, for the grant of service connection for left lower extremity radiculopathy and/or peripheral nerve damage.

20.  Entitlement to an effective date earlier than February 22, 2015, for the grant of service connection for right lower extremity radiculopathy and/or peripheral nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from December 1991 to July 1998.

This matter came before the Board of Veterans Appeals from a series of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2009, a videoconference Board hearing was held before the undersigned Veterans Law Judge. A transcript of the proceeding has been associated with the claims file. 

In May 2009, the Board remanded this case to the RO for further development. Such development is complete and this matter is properly returned to the Board for further appellate consideration. 

A September 2009 RO decision granted an increased evaluation of 40 percent disabling for the Veteran's DDD of the lumbar spine, effective June 27, 2008.  This matter remains before the Board, however, as the RO has not granted the maximum available benefit (although the Board acknowledges that in a June 2005 statement the Veteran specifically requested a 25 percent rating).  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2010, the Board denied the Veteran's claim for increase for his lumbar spine disability.  The Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' joint motion for remand, vacated and remanded the Board's June 2010 decision.

In February 2012, the Board remanded the claim for further development.

In a January 2015 rating decision, the RO reduced the Veteran's service connected back disability to 10 percent effective February 24, 2012.  

The Board notes that despite the fact that the RO reduced the disability rating of the lumbar spine during the appeal period, the issue at hand is not a propriety of the reduction, but rather an increased rating claim.  Therefore, even if the procedures for rating reductions under 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 were not followed in full, there is no harm as the overall rating did not change due to the reduction.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).  

In a November 2014 letter the Veteran's former private attorney stated he was requesting to withdraw from representation of the Veteran upon his request.  In January 2015, the Veteran submitted a VA Form 21-22 appointing the Disabled American Veterans service organization as his new representative.

The issues of the disability rating for DDD of the lumbar spine rated as 20 percent disabling from June 27, 2008 to February 23, 2012, as 10 percent from February 24, 2012 to February 11, 2015 and as 40 percent disabling since February 11, 2015; the disability rating for radiculopathy of the bilateral lower extremities; the disability rating for peripheral nerves, popliteal nerve of the left lower extremity; the disability rating for peripheral nerve, anterior crural nerve of the left lower extremity; the disability rating for peripheral nerves, femoral nerve of the right lower extremity; the disability rating for peripheral nerves, orbutor nerve of the bilateral extremities; the disability rating for peripheral nerves, external cutaneous nerve of the right lower extremity; the disability rating for peripheral nerves, ilio-inguinal nerve of the right lower extremity; the disability ratings for radiculopathy of the upper extremities; the disability for degenerative disc disease of the cervical spine, entitlement to a TDIU; and earlier effective dates for grants of service connection for migraine headaches, radiculopathy of the upper extremities, and radiculopathy/peripheral nerve damage of the lower extremities, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

For the period from August 30, 2004 to June 26, 2008, the Veteran's DDD of the lumbar spine manifested by symptoms of pain, limitation of flexion to 35 degrees, and of extension to 13 degrees, but without ankylosis or incapacitating episodes requiring bedrest and treatment by a physician.


CONCLUSION OF LAW

For the period from August 30, 2004 to June 26, 2008, the criteria for a rating in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation for his service-connected DDD of the lumbar spine, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102 , 5103(a), 5103A, 5106 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326 (2014). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1)  (West Supp. 2009).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In this case, the Board finds that letters dated September 2004, July 2005, and November 2008 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was readjudicated following issuance of the later two notice letters by way of a Statement of the Case (SOC) dated May 2006 and a Supplemental Statements of the Case (SSOC) dated November 2008, August 2014 and June 2015, respectively.  Thus, any error as to the timeliness of the notices is harmless. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and all private treatment records identified as relevant are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain. 

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124   (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2014). 

After filing his present claim for an increased evaluation, the Veteran was provided with a VA examination in October 2004.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds this VA examination report is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Legal Citeria and Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2009).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62   (1994). 

Effective since September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2014). 

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2014). 

Intervertebral disc syndrome (IVDS) is evaluated under Diagnostic Code 5243 either based on the total duration of incapacitating episodes over the past 12 months, or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009) (renumbered from 5293 effective Sept. 26, 2003).  IVDS with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

By way of background, the Veteran's DDD of the lumbar spine was assigned an initial disability rating of 10 percent, effective July 18, 1998.  On August 30, 2004, the Veteran filed his claim for an increased rating.  A December 2004 RO decision granted an increased disability rating of 20 percent, effective August 30, 2004, which decision the Veteran appealed to the Board.  A September 2009 RO decision granted an increased disability rating of 40 percent, effective June 27, 2008.  In a January 2015 rating decision, the RO reduced the Veteran's service connected back disability to 10 percent effective February 24, 2012.  In a June 2015 rating decision, the RO awarded a 40 percent disability rating for the service connected degenerative disc disease of the lumbar spine, effective February 11, 2015.  The Veteran continues his appeal for a higher rating.  The Board is herein deciding the period of time through June 27, 2008 and will remand, for further development, the period of time form June 27, 2008 to the present.  

As an initial matter, the Board notes that from August 2004 to June 2007, the only record of complaint of back problems by the Veteran are two VA treatment records reflecting that the Veteran requested a new back brace in December 2004 and that, during a routine visit in November 2006, he reported experiencing chronic back pain. 

The October 2004 VA examination report reflects that the Veteran reported experiencing severe pain and stiffness in the mid low back when walking for 15 minutes or greater, sitting for 45 minutes or greater, or carrying 20 pounds or greater, and that exertional exercise also caused pain.  The Veteran reported good relief in one to two hours with diclofenac or Robaxin.  It was also noted that the Veteran used a TENS unit and back brace.  The examiner noted that the Veteran did not experience incapacitation or flare-ups other than the pain and stiffness noted.  The Veteran's low back was noted as revealing on examination flexion to 45 degrees, extension to 15 degrees, left rotation to 75 degrees, right rotation to 95 degrees, left lateral flexion to 40 degrees, and right lateral flexion to 40 degrees.  All such ranges of motion reportedly took into account additional limitation resulting from pain.  Active and passive range of motion were notes as unaffected by repetition.  The examiner noted that there was no limitation of motion due to weakness, fatigue, incoordination or flare-ups, there were no incapacitating episodes, and no effect on the Veteran's usual occupation or daily activities.  The examiner recorded a diagnosis of mild lumbar spine spondylosis. 

June and July 2007 VA treatment records reflect that the Veteran reported that his symptoms had worsened.  He reported waking up daily with pain and being unable to exercise or ride a bike.  He also reported that while the pain did not radiate down his legs, he did experience numbness and tingling in his feet, particularly during biking.  Nevertheless, the Veteran reported that he was looking for a job.  The records reflect that the Veteran was referred for physical therapy. 

An August 2007 VA treatment record reflects that the Veteran attended two physical therapy sessions, that he reported that his back condition improved with a TENS unit, and that he described the pain with the unit as "moderate."  The Veteran also reported improvement of symptoms with pain medication and rest, but that standing, sitting, or walking too long made it worse.  Limitation of forward flexion was noted to 35 degrees, extension to 13 degrees, right lateral bending to 8 degrees, and left lateral bending to 10 degrees.  The VA physical therapist noted after two visits that the Veteran was responding positively with the TENS unit and that no further therapy was needed at the time. 

In light of the above, the Board finds that for the period from August 30, 2004 to June 26, 2008, the Veteran's DDD of the lumbar spine did not meet the criteria for a rating in excess of 20 percent disabling under Diagnostic Code 5243.  As noted, to warrant a 40 percent disability rating, the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The October 2004 VA examination report and August 2007 VA treatment record reflect that the Veteran's flexion was limited to 45 degrees with consideration of pain and 35 degrees, respectively.  The evidence shows that forward flexion of the thoracolumbar spine was not limited to 30 degrees or less.  Moreover, no ankyloses was shown by the record.  These findings account for any functional loss due to pain, weakness or fatigability on repetitive use.  Accordingly, the Veteran is not entitled to a higher, 40 percent rating under the General Rating Formula for the spine for this period.  See 38 C.F.R. 4.71a (2014).  

Moreover, there is no competent and credible evidence that the Veteran experienced any incapacitating episodes during this period so as to warrant a higher evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes under Diagnostic Code 5243.  See 38 C.F.R. 4.71a (2014).  While the Board acknowledges that the Veteran testified at the Board hearing that his back caused him one to four days per month of incapacitation, the Board notes that "incapacitating episodes" for purposes of the Formula for Rating IVDS under Diagnostic Code 5243 are defined by regulation as a period that "requires bed rest as prescribed by a physician and treatment by a physician," and there is no evidence that the Veteran was prescribed bed rest by a physician during the period between 2004 and 2008.  See 38 C.F.R. 4.71a, Diagnostic Code 5243, Note (2) (2014). 

The Board has also considered whether the Veteran is entitled to a higher rating during the one-year period prior to the filing of the Veteran's claim, i.e., for the period from August 30, 2003 to August 29, 2004.  See 38 U.S.C.A. 5110(b)(2) (West 2002) ("effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred if application is received within one year from such date").  The Board notes, however, that there is absolutely no record of any treatment for a lumbar spine condition during this period, and the Veteran has not identified any outstanding treatment records dated during this period that are relevant to his claim.  Based thereon, the Board finds that it is not factually ascertainable that a higher disability rating is warranted for this period. 

In summary, for the reasons and bases expressed above, the Board concludes that an evaluation in excess of 20 percent for the Veteran's DDD of the lumbar spine, for the period from August 30, 2004 to June 26, 2008, is not warranted.  Assignment of staged ratings have been considered and applied appropriately.  Hart, supra. 

The Board recognizes that, in regards to neurological manifestations, as noted above, Note (1) to the General Rating Formula for the spine provides that any associated neurologic abnormalities are to be rated separately under the appropriate rating criteria.  See 38 C.F.R. § 4.71a (2014).  In this case, the Veteran has been awarded service connection for such neurological manifestations, and perfected an appeal as to both the disability rating and effective dates assigned.  However, the Veteran has also requested the opportunity to provide testimony at a personal hearing in regard to those matters; thus, they are further addressed in the Remand portion of this decision.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2014).  For the following reasons, the Board determines that such referral is not appropriate in this case. 

The Board acknowledges that the Veteran has reported not working full-time since 1998, see Form 21-8940, April 2010.  However, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Despite his complaints that his disability renders him unemployable, a comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition with the established criteria found in rating schedules for the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for both periods under consideration in this appeal.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met for the Veteran's DDD of the lumbar spine.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period from August 30, 2004 to June 26, 2008, entitlement to an evaluation in excess of 20 percent disabling for DDD of the lumbar spine is denied.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to adjudicating the disability rating of DDD of the lumbar spine for the period of time from June 27, 2008 through the present. 

Most recently, the Veteran submitted a February 2015 VA Form 21-0960M-14, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire from Dr. L.L.  In the questionnaire, Dr. L.L. cites to a November 2010 VA treatment record which notes a history of unfavorable ankyloses of the entire thoracolumbar spine.  However, a thorough review of the VA outpatient treatment records associated with the claim file has not turned up the cited November 2010 record.  This is particularly troubling as this finding is in vast contrast to the evidence of record which showed the Veteran retained movement of the thoracolumbar spine to a degree which warranted only a 10 percent disability rating during that time.  On remand, Dr. L.L. should specifically identify the November 2010 record cited in the questionnaire and provide a copy of the same.

Moreover, the Board notes that Dr. L.L. found the Veteran showed ankylosis of the entire thoracolumbar spine, however, ranges of motion for the thoracolumbar spine were recorded in all spheres.  Finally, the Board notes that overall, the findings in the questionnaire are vastly different form the findings in the other evidence of record, considering the inconsistencies, the Board finds that a new VA examination is needed. 

The Board is aware that the Veteran stated in correspondence of February 2015 that he was cancelling his scheduled VA examination and would not be rescheduling the exam, and submitted the above questionnaire instead.  Additionally, in a report of contact of February 2015 noted the Veteran stated he would not attend the scheduled VA examination and would not reschedule.  The Veteran is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the discrepancies in the record, the Board finds that a clarifying examination is necessary to decide the appeal.  Any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2014).

The Board notes that the remaining claims for increased evaluations, earlier effective dates, and entitlement to a TDIU, all arose from a June 2015 rating decision.  The record reflects that the Veteran subsequently submitted a timely notice of disagreement, and the RO responded with a Statement of the Case in August 2015.  A report of General Information dated in September 2015 reflects that an employee of the RO spoke with the Veteran and indicated that his statement that day would be accepted in lieu of a timely VA Form 9.  At that time, the Veteran also indicated that he wished to testify at a personal hearing via videoconference before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact Dr. L.L. and request he specifically identify the November 2010 treatment record he quoted in the February lumbar spine questionnaire which noted unfavorable ankylosis of the thoracolumbar spine.  The physician should be requested to identify the record within the claim file or provide a copy of the same.  To the extent needed, the Veteran's representative should be requested to help in ensuring that this requested development is accomplished.  If the record cannot be located, it should be clearly noted in the file.

2. After the above development has been completed, the RO/AMC should contact the Veteran and make arrangements, schedule him for an examination to determine the nature and severity of the service-connected lumbar spine disability, characterized as degenerative disc disease of the lumbar spine.  The electronic claims file should be made available to the examiner for review.  The examiner is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  Any indicated test or study must be accomplished.  The examiner is asked to address the following:

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide the results of range of motion testing of the lumbar spine, and specifically identify any excursion of motion accompanied by pain.  It should be specifically noted whether or not ankylosis is present.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described. 

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran that the consequences for failure to report for a VA examination or failure to cooperate with the examiner may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  The Veteran should be provided a videoconference hearing before a Veterans Law Judge as to those issues addressed in the August 2015 Statement of the Case.  Notice of the hearing should be sent to the Veteran and his representative.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


